Jenks, J.:
This is an appeal from an order of the Special Term vacating an order granted under section 1391 of the Code of Civil Procedure, directing that execution issue against part of the income payable to the defendant from a trust during his life, and vacating the execution issued thereunder. The trust was created under a will probated in 1894. . The amendment by chapter 175 of the Laws of 1905 of section 1391 of the Code of Civil Procedure, as amended *723by chapter 461 of the Laws of 1903, does not affect the full application of the judgments of the first department of this court in King v. Irving (103 App. Div. 420) and Sloane v. Tiffany (Id. 540). I am of opinion that we should follow them, and I, therefore, advise the affirmance of the order, with ten dollars costs and disbursements.
Woodward, Hooker and Rich, JJ., concurred; Gaynor, J., concurred in result.
Order affirmed, with ten dollars costs and disbursements.